Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 6-8, 14, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20140353631 A1) hereafter referred to as Park in view of Sato et al. (US 20160315133 A1) hereafter referred to as Sato .

forming a buffer layer [see paragraph 0040 “active layer 212 of the thin film transistor on the substrate 10 and the buffer layer 11”], a source [“source area 212a”], a drain [“drain area 212b”], a gate insulating layer [“first insulating layer 13”], a gate metal layer [“gate electrode 215 may have a single layer structure or a multilayer structure including one or more metal materials selected from”], and a dielectric layer [“second insulating layer 16”] on a substrate sequentially;
forming a first via hole [see Fig. 2, see for the “source electrode 217a and the drain electrode 217b”] within the gate insulating layer and the dielectric layer of the display panel and forming a source/drain trace layer [“source electrode 217a and the drain electrode 217b”] and an auxiliary electrode [“third electrode 317 of the capacitor may be formed of the same material as the source electrode 217a and the drain electrode 217b”] within the first via hole and on the dielectric layer; and 
forming a planarization organic layer [see paragraph 0048  “third insulating layer 19 may be formed as an organic insulating film”], an anode trace layer [“pixel electrode 120”], a pixel defining layer [“fourth insulating layer 20”], an electroluminescent layer [“organic emission layer 121”], and a cathode [“opposing electrode 122 being a cathode”] on the dielectric  layer [i.e. on “second insulating layer 16”] sequentially, wherein the cathode, the insulating layers “A” [see inherently 317 forms capacitance with 122 with the dielectrics 19 and 20 in between], and the auxiliary electrode form a capacitance.
Park does not teach forming a patterned inorganic insulating layer on the auxiliary electrode, and “on the patterned inorganic insulating layer”, wherein the cathode, the patterned inorganic insulating layer, and the auxiliary electrode form a capacitance.
See Sato Fig. 3 see Sato teaches how to form capacitance using cathode, see paragraph 0037, 0052 “voltage is written to the storage capacitor 126 via a selection transistor 122 at a selected pixel row” “common electrode 156 arranged in common with a plurality of pixels arranged in the display 
Now see Park Fig. 2 see the material for capacitor insulation see paragraph 0047 “first insulating layer 13 and the second insulating layer 16 may be formed as a single layer inorganic insulating film or as multilayer inorganic insulating films”. Also in Fig. 2 see that Park brings the cathode down into “contact hole C10”. See that both 16 and 19 are patterned. See that in both the CECNT1 area and the PAD1 area Park has a layer 418 and 518 which is exposed from 19 thus a dielectric layer can be made the same way.
Thus it would be obvious to modify Park to include a patterned insulation of material like 13 on the 317 and bring down the cathode 122 to form capacitance with 317 i.e. form the patterned insulation of material like 13 on the 317, then put 19 on it (i.e. under broadest reasonable interpretation forming “on the patterned inorganic insulating layer” ), then 120, then 20, then 121, and then 122  .
Thus it would be obvious to modify Park to include forming a patterned inorganic insulating layer on the auxiliary electrode, and “on the patterned inorganic insulating layer”, wherein the cathode, the patterned inorganic insulating layer, and the auxiliary electrode form a capacitance.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain increased capacitance to produce better display output.

forming the buffer layer [see Fig. 3A] on the substrate;
depositing  a silicon layer  [see Fig. 3A see combination etching, see paragraph 0089 “a semiconductor layer (not shown) is formed on the buffer layer 11 and patterned, and thus the active layer 212” “amorphous silicon or crystalline silicon.  Crystalline silicon may be formed by crystallizing amorphous silicon”] on the buffer layer to form a patterned polysilicon layer, and doping heavy ions [see paragraph 0099 “active layer 212 may be doped with ion impurities”] into the patterned polysilicon layer to form the source and the drain;
depositing the gate insulating layer on [“first insulating layer 13 is formed”] the source and the drain, wherein the gate insulating layer completely covering [see Fig. 2] the source and the drain of the display panel;
depositing the gate metal layer on the gate insulating layer, wherein the gate metal layer [ “first metal layer (not shown) is deposited” “As a result of the patterning, the gate electrode 215 and a gate metal layer 115 covering the third contact layer 114 may be formed ”] is a patterned gate metal layer; and
forming an interlayer dielectric layer [“Referring to FIG. 3D, the second insulating layer 16 may be formed”] on the gate metal layer.
Park does not state polysilicon , however it noted that polysilicon is imperefectly crystallized silicon.
Thus it would be obvious to modify Park to include polysilicon.
The motivation is ease of manufacture.

Thus it would be obvious to modify Park to include that patterning is by “etching”.
The motivation that etching is a standard techniques known to give good resuls for patterning.
In regard to claim 3 Park and Sato as combined teaches wherein the step of forming the first via hole within the gate insulating layer and the dielectric layer of the display panel and the step of forming the source/drain trace layer and the auxiliary electrode within the first via hole and on the dielectric layer comprise:
forming the first via hole within the gate insulating layer and the dielectric layer  [see Fig. 3D, see claim 1], wherein the first via hole passes through the gate insulating layer and the dielectric layer;
forming the source/drain trace layer within the first via hole [see Fig. 3E “second metal layer (not shown) is formed on a resultant structure of the fourth mask process of FIG. 3D and then patterned”] and on the dielectric layer by deposition ; and
forming the auxiliary electrode in regions  [see Fig. 3E ] other than the source/drain trace layer on the dielectric layer.
Park does not state in Fig. 3D that patterning is “through etching” but see etching for patterning see paragraphs 0056, 0061- 0065, 0090 etc.
Thus it would be obvious to modify Park to include that patterning is “through etching”.
The motivation that etching is a standard techniques known to give good resuls for patterning.
In regard to claim 4 Park and Sato as combined teaches wherein the step of forming the patterned inorganic insulating layer on the auxiliary electrode comprises forming the patterned inorganic insulating layer on the auxiliary electrode [see combination claim 1 ] through deposition , wherein the patterned inorganic insulating layer completely covers [see combination claim 1 it is capacitor dielectric] the auxiliary electrode.
Park does not state that patterning is by “etching” but see etching for patterning see paragraphs 0056, 0061- 0065, 0090 etc.
Thus it would be obvious to modify Park to include that patterning is by “etching”.
The motivation that etching is a standard techniques known to give good resuls for patterning.

forming the planarization organic layer in regions other than [see Fig. 2] the patterned inorganic insulating layer on the source/drain trace layer;
forming a second via hole [see for the “pixel electrode 120”] in the planarization organic layer, and forming the anode trace layer on the planarization organic layer and within [see the “pixel electrode 120”] the second via hole through deposition  [see combination claim 1, see paragraph 0118 “Referring to FIG. 3H, a semi-transmissive metal layer (not shown) may be formed on a resultant structure of the seventh mask process of FIG. 3G and then patterned”], wherein the anode trace layer is connected to the source/drain trace layer through the second via hole;
forming the pixel defining layer on the anode trace layer [see Fig. 3I], wherein a portion of the anode trace layer [see on the left for the emission region] and the patterned inorganic insulating layer [see combination claim 1 for capacitor] are exposed; and 
forming the electroluminescent layer [“An intermediate layer (not shown) including the organic emission layer 121 of FIG. 2 may be formed on a resultant structure of the eighth mask process of FIG. 3H, and the opposing electrode 122 of FIG. 2 may be formed”] and the cathode on the pixel defining layer.
Park does not state that patterning is by “etching” but see etching for patterning see paragraphs 0056, 0061- 0065, 0090 etc.
Thus it would be obvious to modify Park to include that patterning is by “etching”.
The motivation that etching is a standard techniques known to give good resuls for patterning.

Claim 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sato  .

a substrate [“substrate 10 ”]; and
a buffer layer [see paragraph 0040 “active layer 212 of the thin film transistor on the substrate 10 and the buffer layer 11”],  a source [“source area 212a”],  a drain [“drain area 212b”],  a gate insulating layer [“first insulating layer 13”],  and a gate metal layer [“gate electrode 215 may have a single layer structure or a multilayer structure including one or more metal materials selected from”] disposed on the substrate;
wherein the display panel further comprises:
a dielectric layer [“second insulating layer 16”] , wherein the dielectric layer is disposed on the gate insulating layer [see Fig. 2] and covers the gate metal layer, and a first via hole [see Fig. 2, see for the “source electrode 217a and the drain electrode 217b” ] is disposed within the dielectric layer [see Fig. 3D see paragraph 0102, 0090 “the second insulating layer 16 may be formed on a resultant structure of the third mask process of FIG. 3C and then patterned.  Thus, openings C3 and C4 exposing the source area 212a and the drain area 212b of the active layer 212 and an opening C1 may be formed” ] ;
a source/drain trace layer disposed [see Fig. 2, see  “source electrode 217a and the drain electrode 217b” ] within the first via hole and on the dielectric layer;
an auxiliary electrode [“third electrode 317 of the capacitor may be formed of the same material as the source electrode 217a and the drain electrode 217b”] , wherein the auxiliary electrode is disposed on [see Fig. 2] a portion region of the dielectric layer; and 
a planarization organic layer [see paragraph 0048  “third insulating layer 19 may be formed as an organic insulating film”], an anode trace layer [“pixel electrode 120”],  a pixel defining layer [“fourth insulating layer 20”],  an electroluminescent layer [“organic emission layer 121”],  and a cathode [“opposing electrode 122 being a cathode”] disposed on the dielectric layer, wherein the cathode, the insulating layer “A” [see inherently 317 forms capacitance with 122 with the dielectrics 19 and 20 in between] and the auxiliary electrode form a capacitance.
Park does not teach a patterned inorganic insulating layer disposed on the auxiliary electrode; wherein the cathode, the patterned inorganic insulating layer, and the auxiliary electrode form a capacitance.
Park does not state in Fig. 3D that patterning is “through etching” but see etching for patterning see paragraphs 0056, 0061- 0065, 0090 etc.
Thus it would be obvious to modify Park to include that patterning is “through etching”.
The motivation that etching is a standard techniques known to give good resuls for patterning.
Park does not teach a patterned inorganic insulating layer disposed on the auxiliary electrode; wherein the cathode, the patterned inorganic insulating layer, and the auxiliary electrode form a capacitance.
See Sato Fig. 3 see Sato teaches how to form capacitance using cathode, see paragraph 0037, 0052 “voltage is written to the storage capacitor 126 via a selection transistor 122 at a selected pixel row” “common electrode 156 arranged in common with a plurality of pixels arranged in the display region 106 also plays a role of the upper electrode 126b of the storage capacitor 126.  In order to provide this type of structure, the upper electrode 126b of the storage capacitor 126 is connected to a reference power supply circuit and is provided with a fixed voltage.  A ground voltage for example is set as the fixed voltage” “storage capacitor 126 in the present embodiment has a structure in which the light-emitting layer 154 and insulation layer 158 are sandwiched by an upper electrode and lower electrode (referred to as upper electrode 126b and lower electrode 126a respectively)” “a material of the insulation layer 158 is formed after the bank 150 is formed and patterning is performed”.
Now see Park Fig. 2 see the material for capacitor insulation see paragraph 0047 “first insulating layer 13 and the second insulating layer 16 may be formed as a single layer inorganic insulating film or as 
Thus it would be obvious to modify Park to include a patterned insulation of material like 13 on the 317 and bring down the cathode 122 to form capacitance with 317 i.e. form the patterned insulation of material like 13 on the 317, then put 19, 120, 20, 121, and 122 on it.
Thus it would be obvious to modify Park to include a patterned inorganic insulating layer disposed on the auxiliary electrode; wherein the cathode, the patterned inorganic insulating layer, and the auxiliary electrode form a capacitance.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain increased capacitance to produce better display output.
In regard to claim 10 Park and Sato as combined teaches wherein the dielectric layer comprises a silicon oxynitride layer [see claim 9 see Park paragraph 0047 “inorganic insulating films forming the first insulating layer 13 and the second insulating layer 16 may include SiO.sub.2, SiN.sub.x, SiON, Al.sub.2O.sub.3, TiO.sub.2, Ta.sub.2O.sub.5, HfO.sub.2, ZrO.sub.2, BST, PZT, or the like”], a silicon glass layer doped with boron and phosphorus, and a plasma enhanced tetraethoxysilane layer.
In regard to claim 11 Park and Sato as combined teaches wherein the first via hole comprises [see Park Fig. 2 a via for the source and a via for the drain] a first sub-via hole and a second sub-via hole, the first sub-via hole is correspondingly disposed to the source of the display panel, the second sub-via hole is correspondingly disposed to the drain of the display panel, and the first via hole passes through entire  [see Park Fig. 2] gate insulating layer and the dielectric layer.

In regard to claim 13 Park and Sato as combined teaches  wherein the patterned inorganic insulating layer completely covers [see combination claim 9 see Park Fig. 2 see 418 is same area as top of 417] the auxiliary electrode.

Claim 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sato  .
In regard to claim 15 Park teaches a display device [see Fig. 2 see title],   comprising:
a display panel [see Fig. 2], wherein the display panel comprises: 
a substrate [“substrate 10 ”];   and
a buffer layer [see paragraph 0040 “active layer 212 of the thin film transistor on the substrate 10 and the buffer layer 11”],  a source [“source area 212a”],    a drain [“drain area 212b”],    a gate insulating layer [“first insulating layer 13”],    and a gate metal layer [“gate electrode 215 may have a single layer structure or a multilayer structure including one or more metal materials selected from”] disposed on the substrate; 
wherein the display panel further comprises:
a dielectric layer [“second insulating layer 16”] , wherein the dielectric layer is disposed on [see Fig. 2] the gate insulating layer and covers the gate metal layer, and a first via hole [see Fig. 2, see for the “source electrode 217a and the drain electrode 217b” ] is disposed within the dielectric layer [see Fig. 3D see paragraph 0102, 0090 “the second insulating layer 16 may be formed on a resultant structure of the third mask process of FIG. 3C and then patterned.  Thus, openings C3 and C4 exposing the source area 212a and the drain area 212b of the active layer 212 and an opening C1 may be formed” ] ;

an auxiliary electrode [“third electrode 317 of the capacitor may be formed of the same material as the source electrode 217a and the drain electrode 217b”] , wherein the auxiliary electrode is disposed on [see Fig. 2] a portion region of the dielectric layer; and 
a planarization organic layer [see paragraph 0048  “third insulating layer 19 may be formed as an organic insulating film”], an anode trace layer [“pixel electrode 120”],   a pixel defining layer [“fourth insulating layer 20”],   an electroluminescent layer [“organic emission layer 121”],   and a cathode [“opposing electrode 122 being a cathode”] disposed on the dielectric layer, wherein the cathode, the  insulating layer “A” [see inherently 317 forms capacitance with 122 with the dielectrics 19 and 20 in between], and the auxiliary electrode form a capacitance.
Park does not teach a patterned inorganic insulating layer disposed on the auxiliary electrode; wherein the cathode, the patterned inorganic insulating layer, and the auxiliary electrode form a capacitance.
Park does not state in Fig. 3D that patterning is “through etching” but see etching for patterning see paragraphs 0056, 0061- 0065, 0090 etc.
Thus it would be obvious to modify Park to include that patterning is “through etching”.
The motivation that etching is a standard techniques known to give good resuls for patterning.
Park does not teach a patterned inorganic insulating layer disposed on the auxiliary electrode; wherein the cathode, the patterned inorganic insulating layer, and the auxiliary electrode form a capacitance.
See Sato Fig. 3 see Sato teaches how to form capacitance using cathode, see paragraph 0037, 0052 “voltage is written to the storage capacitor 126 via a selection transistor 122 at a selected pixel row” “common electrode 156 arranged in common with a plurality of pixels arranged in the display 
Now see Park Fig. 2 see the material for capacitor insulation see paragraph 0047 “first insulating layer 13 and the second insulating layer 16 may be formed as a single layer inorganic insulating film or as multilayer inorganic insulating films”. Also in Fig. 2 see that Park brings the cathode down into “contact hole C10”. See that both 16 and 19 are patterned. See that in both the CECNT1 area and the PAD1 area Park has a layer 418 and 518 which is exposed from 19 thus a dielectric layer can be made the same way.
Thus it would be obvious to modify Park to include a patterned insulation of material like 13 on the 317 and bring down the cathode 122 to form capacitance with 317 i.e. form the patterned insulation of material like 13 on the 317, then put 19, 120, 20, 121, and 122 on it.
Thus it would be obvious to modify Park to include a patterned inorganic insulating layer disposed on the auxiliary electrode; wherein the cathode, the patterned inorganic insulating layer, and the auxiliary electrode form a capacitance.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain increased capacitance to produce better display output.
In regard to claim 16 Park and Sato as combined teaches  wherein the dielectric layer comprises [see claim 15 see Park paragraph 0047 “inorganic insulating films forming the first insulating layer 13 and the second insulating layer 16 may include SiO.sub.2, SiN.sub.x, SiON, Al.sub.2O.sub.3, TiO.sub.2, 
In regard to claim 17 Park and Sato as combined teaches  wherein the first via hole comprises [see Park Fig. 2 a via for the source and a via for the drain] a first sub-via hole and a second sub-via hole, the first sub-via hole is correspondingly disposed to the source of the display panel, the second sub-via hole is correspondingly disposed to the drain of the display panel, and the first via hole passes through entire [see Park Fig. 2] gate insulating layer and the dielectric layer.
In regard to claim 18 Park and Sato as combined teaches  wherein an area of the patterned inorganic insulating layer is [see combination claim 15 see Park Fig. 2 see 418 is same area as top of 417] greater than or equal to an area of the auxiliary electrode.
In regard to claim 19 Park and Sato as combined teaches  wherein the patterned inorganic insulating layer completely covers [see combination claim 15 see Park Fig. 2 see 418 is same area as top of 417] the auxiliary electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818